               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 1 of 14



 1    SANJAY S. SCHMIDT (State Bar No. 247475)
      LAW OFFICE OF SANJAY S. SCHMIDT
 2
      1388 Sutter Street, Suite 810
 3    San Francisco, CA 94109
      Telephone: (415) 563-8583
 4    Facsimile: (415) 223-9717
      Email: ss@sanjayschmidtlaw.com
 5
      T. KENNEDY HELM, IV (State Bar No. 282319)
 6
      HELM LAW OFFICE, PC
 7    644 40th Street, Suite 305
      Oakland, California 94609
 8    Telephone: (510) 350-7517
      Facsimile: (510) 350-7359
 9    Email: kennedy@helmlawoffice.com
10
      Attorneys for Plaintiff,
11    ROBERT STOUT

12
                                    UNITED STATES DISTRICT COURT
13

14
                                 NORTHERN DISTRICT OF CALIFORNIA

15   ROBERT STOUT,                                            )   Case No. 4:20-cv-08370-YGR
                                                              )
16                    Plaintiff,                              )   ORDER GRANTING
                                                              )   STIPULATION AND (PROPOSED)
17           vs.                                              )   PROTECTIVE ORDER FOR
                                                              )   CONFIDENTIAL DOCUMENTS
18   CITY OF ANTIOCH, a public entity; Antioch
                                                              )
     Police Department Corporal JASON C.
19                                                            )
     VANDERPOOL, individually; Antioch Police
                                                              )
     Department Officers ERIC A. MCMANUS and
20                                                            )
     CAESER E. TANGUMA, individually; and
                                                              )
21   DOES 1–30, Jointly and Severally,
                                                              )
22                                                            )
             Defendants.                                      )
23                                                            )
                                                              )
24                                                            )
25

26

27



     Stipulation & (Prop.) Order for Confidential Documents
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 2 of 14



 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
 6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on
 7   all disclosures or responses to discovery and that the protection it affords from public disclosure
 8   and use extends only to the limited information or items that are entitled to confidential treatment
 9   under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
10   below, that this Stipulated Protective Order does not entitle them to file confidential information
11   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards
12   that will be applied when a party seeks permission from the court to file material under seal.
13   2.      DEFINITIONS
14           2.1      Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16           2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
18   of Civil Procedure 26(c).
19           2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
20   well as their support staff).
21           2.4      Designating Party: a Party or Non-Party that designates information or items that
22   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23           2.5      Disclosure or Discovery Material: all items or information, regardless of the
24   medium or manner in which it is generated, stored, or maintained (including, among other things,
25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
26   responses to discovery in this matter.
27



     Stipulation & (Prop.) Order for Confidential Documents                                                2
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 3 of 14



 1           2.6      Expert: a person with specialized knowledge or experience in a matter pertinent
 2   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
 3   a consultant in this action.
 4           2.7      House Counsel: attorneys who are employees of a party to this action. House
 5   Counsel does not include Outside Counsel of Record or any other outside counsel.
 6           2.8      Non-Party: any natural person, partnership, corporation, association, or other legal
 7   entity not named as a Party to this action.
 8           2.9      Outside Counsel of Record: attorneys who are not employees of a party to this
 9   action but are retained to represent or advise a party to this action and have appeared in this action
10   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
11           2.10     Party: any party to this action, including all of its officers, directors, employees,
12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
13           2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery
14   Material in this action.
15           2.12     Professional Vendors: persons or entities that provide litigation support services
16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
17   organizing, storing, or retrieving data in any form or medium) and their employees and
18   subcontractors.
19           2.13     Protected Material: any Disclosure or Discovery Material that is designated as
20   “CONFIDENTIAL.”
21           2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a
22   Producing Party.
23   3.      SCOPE
24           The protections conferred by this Stipulation and Order cover not only Protected Material
25   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
26   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
27   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.


     Stipulation & (Prop.) Order for Confidential Documents                                               3
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 4 of 14



 1   However, the protections conferred by this Stipulation and Order do not cover the following
 2   information: (a) any information that is in the public domain at the time of disclosure to a
 3   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
 4   a result of publication not involving a violation of this Order, including becoming part of the
 5   public record through trial or otherwise; and (b) any information known to the Receiving Party
 6   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
 7   obtained the information lawfully and under no obligation of confidentiality to the Designating
 8   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 9   4.      DURATION
10           Even after final disposition of this litigation, the confidentiality obligations imposed by
11   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
12   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
13   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
14   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
15   including the time limits for filing any motions or applications for extension of time pursuant to
16   applicable law.
17   5.      DESIGNATING PROTECTED MATERIAL
18           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party
19   or Non-Party that designates information or items for protection under this Order must take care
20   to limit any such designation to specific material that qualifies under the appropriate standards.
21   The Designating Party must designate for protection only those parts of material, documents,
22   items, or oral or written communications that qualify – so that other portions of the material,
23   documents, items, or communications for which protection is not warranted are not swept
24   unjustifiably within the ambit of this Order.
25           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
26   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
27



     Stipulation & (Prop.) Order for Confidential Documents                                                4
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 5 of 14



 1   unnecessarily encumber or retard the case development process or to impose unnecessary
 2   expenses and burdens on other parties) expose the Designating Party to sanctions.
 3            If it comes to a Designating Party’s attention that information or items that it designated
 4   for protection do not qualify for protection, that Designating Party must promptly notify all other
 5   Parties that it is withdrawing the mistaken designation.
 6            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
 7   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 8   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 9   designated before the material is disclosed or produced.
10            Designation in conformity with this Order requires:
11            (a) for information in documentary form (e.g., paper or electronic documents, but
12   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
13   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
14   portion or portions of the material on a page qualifies for protection, the Producing Party also
15   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
16   margins).
17            A Party or Non-Party that makes original documents or materials available for inspection
18   need not designate them for protection until after the inspecting Party has indicated which material
19   it would like copied and produced. During the inspection and before the designation, all of the
20   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
21   Party has identified the documents it wants copied and produced, the Producing Party must
22   determine which documents, or portions thereof, qualify for protection under this Order. Then,
23   before    producing     the    specified    documents,   the   Producing   Party   must    affix   the
24   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
25   portions of the material on a page qualifies for protection, the Producing Party also must clearly
26   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
27



     Stipulation & (Prop.) Order for Confidential Documents                                               5
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 6 of 14



 1           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
 2   Designating Party identify on the record, before the close of the deposition, hearing, or other
 3   proceeding, all protected testimony.
 4           (c) for information produced in some form other than documentary and for any other
 5   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
 6   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
 7   portion or portions of the information or item warrant protection, the Producing Party, to the
 8   extent practicable, shall identify the protected portion(s).
 9   5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
10   qualified information or items does not, standing alone, waive the Designating Party’s right to
11   secure protection under this Order for such material. Upon timely correction of a designation, the
12   Receiving Party must make reasonable efforts to assure that the material is treated in accordance
13   with the provisions of this Order.
14   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15   6.1     Timing of Challenges.          Any Party or Non-Party may challenge a designation of
16   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
17   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
18   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
19   challenge a confidentiality designation by electing not to mount a challenge promptly after the
20   original designation is disclosed.
21   6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
22   providing written notice of each designation it is challenging and describing the basis for each
23   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
24   recite that the challenge to confidentiality is being made in accordance with this specific
25   paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good
26   faith and must begin the process by conferring directly (in voice to voice dialogue; other forms
27   of communication are not sufficient) within 14 days of the date of service of notice. In conferring,


     Stipulation & (Prop.) Order for Confidential Documents                                             6
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 7 of 14



 1   the Challenging Party must explain the basis for its belief that the confidentiality designation was
 2   not proper and must give the Designating Party an opportunity to review the designated material,
 3   to reconsider the circumstances, and, if no change in designation is offered, to explain the basis
 4   for the chosen designation. A Challenging Party may proceed to the next stage of the challenge
 5   process only if it has engaged in this meet and confer process first or establishes that the
 6   Designating Party is unwilling to participate in the meet and confer process in a timely manner.
 7   6.3     Judicial Intervention.
 8           If the Parties cannot resolve a challenge without court intervention, the parties shall
 9   follow the Court’s Standing Order in Civil Cases regarding Discovery and Discovery Motions.
10   The parties may file a joint letter brief regarding retaining confidentiality within 21 days of the
11   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
12   process will not resolve their dispute, whichever is earlier. Failure by a Designating Party to file
13   such discovery dispute letter within the applicable 21- or 14-day period (set forth above) with
14   the Court shall automatically waive the confidentiality designation for each challenged
15   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed,
16   any such motion must be accompanied by a competent declaration affirming that the movant
17   has complied with the meet and confer requirements imposed in the preceding paragraph. The
18   Court, in its discretion, may elect to transfer the discovery matter to a Magistrate Judge.
19           In addition, the parties may file a joint letter brief regarding a challenge to a
20   confidentiality designation at any time if there is good cause for doing so, including a challenge
21   to the designation of a deposition transcript or any portions thereof. If, after submitting a joint
22   letter brief, the Court allows that a motion may be filed, any motion brought pursuant to this
23   provision must be accompanied by a competent declaration affirming that the movant has
24   complied with the meet and confer requirements imposed by the preceding paragraph. The
25   Court, in its discretion, may elect to refer the discovery matter to a Magistrate Judge.
26           The burden of persuasion in any such challenge proceeding shall be on the Designating
27   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose


     Stipulation & (Prop.) Order for Confidential Documents                                                 7
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 8 of 14



 1   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
 2   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
 3   file a letter brief to retain confidentiality as described above, all parties shall continue to afford
 4   the material in question the level of protection to which it is entitled under the Producing Party’s
 5   designation until the court rules on the challenge.
 6   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 7   7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 8   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 9   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only
10   to the categories of persons and under the conditions described in this Order. When the litigation
11   has been terminated, a Receiving Party must comply with the provisions of section 13 below
12   (FINAL DISPOSITION).
13           Protected Material must be stored and maintained by a Receiving Party at a location and
14   in a secure manner that ensures that access is limited to the persons authorized under this Order.
15   7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
16   court or permitted in writing by the Designating Party, a Receiving Party may disclose any
17   information or item designated “CONFIDENTIAL” only to:
18           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
19   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
20   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that
21   is attached hereto as Exhibit A;
22           (b) the officers, directors, and employees (including House Counsel) of the Receiving
23   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
26   reasonably necessary for this litigation and who have signed the “Acknowledgment and
27   Agreement to Be Bound” (Exhibit A);


     Stipulation & (Prop.) Order for Confidential Documents                                                   8
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
               Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 9 of 14



 1           (d) the court and its personnel;
 2           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
 3   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5           (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 6   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 7   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
 8   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
 9   bound by the court reporter and may not be disclosed to anyone except as permitted under this
10   Stipulated Protective Order.
11           (g) the author or recipient of a document containing the information or a custodian or
12   other person who otherwise possessed or knew the information.
13   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
14   LITIGATION
15   If a Party is served with a subpoena or a court order issued in other litigation that compels
16   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
17   must:
18           (a) promptly notify in writing the Designating Party. Such notification shall include a
19   copy of the subpoena or court order;
20           (b) promptly notify in writing the party who caused the subpoena or order to issue in the
21   other litigation that some or all of the material covered by the subpoena or order is subject to this
22   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
23           (c) cooperate with respect to all reasonable procedures sought to be pursued by the
24   Designating Party whose Protected Material may be affected.
25   If the Designating Party timely seeks a protective order, the Party served with the subpoena or
26   court order shall not produce any information designated in this action as “CONFIDENTIAL”
27   before a determination by the court from which the subpoena or order issued, unless the Party has


     Stipulation & (Prop.) Order for Confidential Documents                                              9
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
              Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 10 of 14



 1   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
 2   expense of seeking protection in that court of its confidential material – and nothing in these
 3   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
 4   disobey a lawful directive from another court.
 5   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 6           LITIGATION
 7           (a) The terms of this Order are applicable to information produced by a Non-Party in this
 8   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
 9   connection with this litigation is protected by the remedies and relief provided by this Order.
10   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
11   additional protections.
12           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
13   Party’s confidential information in its possession, and the Party is subject to an agreement with
14   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
15                    (1) promptly notify in writing the Requesting Party and the Non-Party that some
16   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
17                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
18   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
19   information requested; and
20                    (3) make the information requested available for inspection by the Non-Party.
21           (c) If the Non-Party fails to object or seek a protective order from this court within 14
22   days of receiving the notice and accompanying information, the Receiving Party may produce the
23   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
24   seeks a protective order, the Receiving Party shall not produce any information in its possession
25   or control that is subject to the confidentiality agreement with the Non-Party before a
26   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
27   burden and expense of seeking protection in this court of its Protected Material.


     Stipulation & (Prop.) Order for Confidential Documents                                            10
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
              Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 11 of 14



 1   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 3   Material to any person or in any circumstance not authorized under this Stipulated Protective
 4   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
 5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 6   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
 7   of all the terms of this Order, and (d) request such person or persons to execute the
 8   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 9   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
10           MATERIAL
11           When a Producing Party gives notice to Receiving Parties that certain inadvertently
12   produced material is subject to a claim of privilege or other protection, the obligations of the
13   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
14   provision is not intended to modify whatever procedure may be established in an e-discovery
15   order that provides for production without prior privilege review. Pursuant to Federal Rule of
16   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of
17   a communication or information covered by the attorney-client privilege or work product
18   protection, the parties may incorporate their agreement in the stipulated protective order
19   submitted to the court.
20   12.     MISCELLANEOUS
21           12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to
22   seek its modification by the court in the future.
23           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective
24   Order no Party waives any right it otherwise would have to object to disclosing or producing any
25   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
26   no Party waives any right to object on any ground to use in evidence of any of the material covered
27   by this Protective Order.


     Stipulation & (Prop.) Order for Confidential Documents                                            11
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
              Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 12 of 14



 1           12.3     Filing Protected Material. Without written permission from the Designating Party
 2   or a court order secured after appropriate notice to all interested persons, a Party may not file in
 3   the public record in this action any Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 5   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
 6   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
 7   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
 8   to protection under the law. If a Receiving Party's request to file Protected Material under seal
 9   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
10   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed
11   by the court.
12   13.     FINAL DISPOSITION
13           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
14   Receiving Party must return all Protected Material to the Producing Party or destroy such
15   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
16   compilations, summaries, and any other format reproducing or capturing any of the Protected
17   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
18   submit a written certification to the Producing Party (and, if not the same person or entity, to the
19   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
20   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
21   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
22   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
24   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
25   product, and consultant and expert work product, even if such materials contain Protected
26   Material. Any such archival copies that contain or constitute Protected Material remain subject to
27   this Protective Order as set forth in Section 4 (DURATION).


     Stipulation & (Prop.) Order for Confidential Documents                                                12
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
              Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 13 of 14



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   Dated: February 17, 2021                   HELM LAW OFFICE, PC
 3                                              By:     /s/ T. Kennedy Helm IV
 4                                                    T. Kennedy Helm, IV
 5
                                                      Attorneys for Plaintiff

 6
     Dated: February 17, 2021                   ALLEN, GLAESSNER, HAZELWOOD AND
 7
                                                WERTH, LLP
 8

 9
                                                By:     /s/ Kevin P. Allen*
10
                                                      Kevin P. Allen
11                                                    Attorneys for Defendants
12
     *Mr. Allen provided his consent that this document be filed electronically.
13
                                                       ORDER
14
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
             February 23, 2021
     DATED: ________________________                  By: _____________________________________
17                                                        HON. YVONNE GONZALEZ ROGERS
18                                                        UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27



     Stipulation & (Prop.) Order for Confidential Documents                                       13
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
              Case 4:20-cv-08370-YGR Document 23 Filed 02/23/21 Page 14 of 14



 1                                                  EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Northern District of California in the case of Stout v. City of Antioch, et al., No. 4:20-cv-
 7   08370-YGR. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 8   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
 9   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
10   manner any information or item that is subject to this Stipulated Protective Order to any person
11   or entity except in strict compliance with the provisions of this Order.
12           I further agree to submit to the jurisdiction of the United States District Court for the
13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
14   Order, even if such enforcement proceedings occur after termination of this action.
15   I   hereby     appoint     __________________________       [print   or    type   full   name]   of
16   _______________________________________ [print or type full address and telephone
17   number] as my California agent for service of process in connection with this action or any
18   proceedings related to enforcement of this Stipulated Protective Order.
19   Date: ______________________________________
20   City and State where sworn and signed: _________________________________
21   Printed name: _______________________________
22   Signature: __________________________________
23

24

25

26

27



     Stipulation & (Prop.) Order for Confidential Documents                                             14
     Stout v. City of Antioch, et al.
     USDC (N.D. Cal.) Case No. 4:20-cv-08370-YGR
